          Case 4:21-cv-00518-KGB Document 15 Filed 08/31/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

FEDERAL TRADE COMMISSION, and                                                          PLAINTIFFS

STATE OF ARKANSAS, ex rel.
LESLIE RUTLEDGE,
ATTORNEY GENERAL

v.                                Case No. 4:21-cv-00518-KGB

BINT OPERATIONS LLC, a limited liability                                             DEFENDANTS
company,

LASHONDA MOORE, individually
and as an officer of BINT OPERATIONS LLC, and

MARLON DEANDRE MOORE, formerly known
as MARLON DEANDRE MAIDEN, individually
and as an officer of BINT OPERATIONS LLC

                                              ORDER

       Before the Court is defendants LaShonda Moore and Marlon Moore (jointly, “the

Moores”), and BINT Operations LLC’s (“BINT” and collectively with the Moores, “defendants”)

motion for leave to file a reply to plaintiffs’ response in opposition to defendants’ motion to dismiss

(Dkt. No. 13). Defendants request at least seven days to reply to plaintiffs’ response (Id.).

Plaintiffs Federal Trade Commission (“FTC”) and State of Arkansas (jointly “plaintiffs”) oppose

the motion (Dkt. No. 14). For good cause shown, the Court grants the motion. Defendants have

up to and including September 6, 2021, to file a reply to plaintiffs’ response to defendants’ motion

to dismiss.
  Case 4:21-cv-00518-KGB Document 15 Filed 08/31/21 Page 2 of 2




It is so ordered this 31st day of August, 2021.



                                              ______________________________
                                              Kristine G. Baker
                                              United States District Judge




                                         2
